Exhibit 10.5



AMENDED AND RESTATED SITE SERVICES AGREEMENT
(El Dorado Terminal and Tankage and Rail Offloading Facility)
This Amended and Restated Site Services Agreement (this “Agreement”), is dated
March 31, 2015 by and between Lion Oil Company, an Arkansas corporation
(“Lion”), and Delek Logistics Operating, LLC, a Delaware limited liability
company (“Delek Logistics”). Lion and Delek Logistics are hereinafter
collectively referred to as “Parties” and each singularly as a “Party.”
R E C I T A L S:
WHEREAS, pursuant to the terms of that certain Asset Purchase Agreement, dated
as of February 10, 2014, and the Asset Purchase Agreement, dated as of the date
hereof (as amended, supplemented or restated from time to time, the “Purchase
Agreements”), by and between Lion, as Seller, and Delek Logistics, as Buyer,
Delek Logistics acquired the Relevant Assets (as defined in the Lease and Access
Agreements);
WHEREAS, simultaneously herewith, Lion and Delek Logistics are entering into
that certain Lease and Access Agreement (El Dorado Rail Offloading Facility)
dated as of the date hereof (as amended, supplemented or restated from time to
time, the “Rail Facility Lease and Access Agreement”) pursuant to which and
pursuant to the Lease and Access Agreement (El Dorado Terminal and Tankage),
dated as of February 10, 2014 (the “Terminal and Tankage Lease and Access
Agreement” and, together with the Rail Facility Lease and Access Agreement, the
“Lease and Access Agreements”), among other things, Delek Logistics will lease
from Lion the real property on which the Relevant Assets are located within that
certain refinery site owned by Lion, commonly known as the El Dorado Refinery,
and located near El Dorado, Arkansas; and
WHEREAS, Lion has agreed to provide to Delek Logistics, and Delek Logistics has
agreed to accept, shared use of certain services, utilities, materials and
facilities as more fully described on Exhibit A (each an “SUMF Item” and
collectively the “SUMF Items”) located at the Refinery Site that are necessary
to operate and maintain the Relevant Assets as currently operated and
maintained.
NOW THEREFORE, in consideration of the premises and the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereby
agree as follows:
ARTICLE 1
DEFINITIONS AND INTERPRETATIONS
1.1    Definitions.
For purposes of this Agreement, the following capitalized terms shall have the
meanings specified herein. Capitalized terms used in this Agreement and not
otherwise defined shall have the meanings for such terms set forth in the Lease
and Access Agreements.



--------------------------------------------------------------------------------




“Additional Improvements” has the meaning given such term in the Lease and
Access Agreements.
“Additional SUMF Items” has the meaning set forth in Section 3.2(b).
“Affiliate” has the meaning given such term in the Rail Offloading Agreement.
“Agreement” has the meaning set forth in the preamble.
“Ancillary Agreements” means, collectively, the Purchase Agreements, the Lease
and Access Agreements, the Omnibus Agreement, the Throughput Agreement, the Rail
Offloading Agreement and any other agreement executed by the Parties hereto in
connection with Delek Logistics’ acquisition the Relevant Assets that has not
been otherwise amended or superseded.
“Annual Service Fee” has the meaning set forth in Section 4.1.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
determination, judgment, rule of law, order, decree, permit, approval,
concession, grant, franchise, license, agreement, requirement, or other
governmental restriction or any similar form of decision or any provision or
condition of any permit, license or other operating authorization issued under
any of the foregoing by, or any determination by any Governmental Authority
having or asserting jurisdiction over the matter or matters in question, whether
now or hereafter in effect and in each case as amended (including, without
limitation, all of the terms and provisions of the common law of such
Governmental Authority), as interpreted and enforced at the time in question,
including any Environmental Law.
“Bankruptcy Event” means a Person that (i) is dissolved, other than pursuant to
a consolidation, amalgamation or merger, (ii) becomes insolvent or is unable to
pay its debts or fails or admits in writing its inability generally to pay its
debts as they become due, (iii) makes a general assignment, arrangement or
composition with or for the benefit of its creditors, (iv) institutes a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditor’s
rights, or a petition is presented for its winding-up or liquidation, (v) has a
resolution passed for its winding-up, official management or liquidation, other
than pursuant to a consolidation, amalgamation or merger, (vi) seeks or becomes
subject to the appointment of an administrator, provisional liquidator,
conservator, receiver, trustee, custodian or other similar official for all or
substantially all of its assets, (vii) has a secured party take possession of
all or substantially all of its assets, or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all of its assets, (viii) files an answer or other
pleading admitting or failing to contest the allegations of a petition filed
against it in any proceeding of the foregoing nature, (ix) causes or is subject
to any event with respect to it which, under Applicable Law, has an analogous
effect to any of the foregoing events, (x) has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy under any bankruptcy
or insolvency law or other similar law affecting creditors’ rights and such
proceeding is not dismissed within 15 consecutive calendar days or (xi) takes
any action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the foregoing events.

2

--------------------------------------------------------------------------------




“Business Day” means a day, other than a Saturday or Sunday, on which banks in
Nashville, Tennessee are open for the general transaction of business.
“Claimant” has the meaning set forth in Section 9.1(a).
“Confidential Information” means all information, documents, records and data
that a Party furnishes or otherwise discloses to the other Party (including any
such items furnished prior to the execution of this Agreement), together with
all analyses, compilations, studies, memoranda, notes or other documents,
records or data (in whatever form maintained, whether documentary, computer or
other electronic storage or otherwise) prepared by the receiving Party which
contain or otherwise reflect or are generated from such information, documents,
records and data; provided, however, that the term “Confidential Information”
does not include any information that (a) at the time of disclosure or
thereafter is or becomes generally available to or known by the public (other
than as a result of a disclosure by the receiving Party), (b) is developed by
the receiving Party without reliance on any Confidential Information or (c) is
or was available to the receiving Party on a nonconfidential basis from a source
other than the disclosing Party that, insofar as is known to the receiving Party
after reasonable inquiry, is not prohibited from transmitting the information to
the recipient by a contractual, legal or fiduciary obligation to the disclosing
Party.
“Connection Facilities” means all physical interconnections and related
equipment and facilities required to deliver the SUMF Items described in Exhibit
A to the Relevant Assets from various locations within the Refinery Site.
“Costs” means losses, liabilities, charges, damages, deficiencies, assessments,
interests, fines, penalties, costs and expenses.
“Delek Logistics” has the meaning set forth in the preamble.
“Delek Logistics Indemnitees” has the meaning set forth in Section 8.2(b).
“Dispute” means any and all disputes, claims, controversies and other matters in
question between Lion, on the one hand, and Delek Logistics, on the other hand,
arising out of or in connection with this Agreement, including any question
regarding the existence, validity or termination of this Agreement.
“Environmental Law” means all federal, state, and local laws, statutes, rules,
regulations, orders, judgments, ordinances, codes, injunctions, decrees,
Environmental Permits and other legally enforceable requirements and rules of
common law now or hereafter in effect, relating to pollution or protection of
human health and the environment including, without limitation, the federal
Comprehensive Environmental Response, Compensation, and Liability Act, the
Superfund Amendments Reauthorization Act, the Resource Conservation and Recovery
Act, the Clean Air Act, the Federal Water Pollution Control Act, the Toxic
Substances Control Act, the Oil Pollution Act, the Safe Drinking Water Act, the
Hazardous Materials Transportation Act, and other similar federal, state or
local environmental conservation and protection laws, each as amended from time
to time.

3

--------------------------------------------------------------------------------




“Environmental Permit” means any permit, approval, identification number,
license, registration, consent, exemption, variance or other authorization
required under or issued pursuant to any applicable Environmental Law.
“Force Majeure” means acts of God, acts of the public enemy, wars, blockades,
insurrections, riots, storms, floods, washouts, arrests, the order of any
Governmental Authority having jurisdiction while the same is in force and
effect, civil disturbances, explosions, breakage, accident to machinery, storage
tanks or lines of pipe, inability to obtain or unavoidable delay in obtaining
material or equipment, inability to obtain products because of a failure of
third-party pipelines and any other causes whether of the kind herein enumerated
or otherwise not reasonably within the control of the Party claiming suspension,
delay or interruption and which by the exercise of due diligence such Party is
unable to prevent or overcome.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“Lease and Access Agreements” has the meaning set forth in the recitals.
“Liabilities” means any Costs of any kind (including reasonable attorneys’ fees
and other fees, court costs and other disbursements), including any Costs
directly or indirectly arising out of or related to any suit, proceeding,
judgment, settlement or judicial or administrative order and any Costs arising
from compliance or non-compliance with Applicable Law.
“Lion” has the meaning set forth in the preamble.
“Lion Indemnitees” has the meaning set forth in Section 8.2(a).
“Monitoring Committee” has the meaning set forth in Section 7.1(a).
“Monthly Payment” has the meaning set forth in Section 4.1.
“Omnibus Agreement” means that certain Third Amended and Restated Omnibus
Agreement, dated as of March 31, 2015, by and among Lion, Delek Logistics and
the other parties thereto, as amended, supplemented or restated from time to
time.
“Parties” or “Party” has the meaning set forth in the preamble.
“Person” means any individual, partnership, limited partnership, joint venture,
corporation, limited liability company, limited liability partnership, trust,
unincorporated organization or Governmental Authority or any department or
agency thereof.
“PPI” has the meaning set forth in Section 4.2(a).
“Premises” has the meaning set forth in the Lease and Access Agreement.

4

--------------------------------------------------------------------------------




“Purchase Agreements” has the meaning set forth in the recitals.
“Rail Lease and Access Agreement” has the meaning set forth in the recitals.
“Rail Offloading Agreement” means the Track and Throughput Agreement (El Dorado
Rail Offloading Facility) by and between Lion and Delek Logistics dated as the
date hereof, as amended, supplemented or restated from time to time.
“Receiving Party Personnel” has the meaning set forth in Section 11.9(d).
“Refinery Site” has the meaning set forth in the Lease and Access Agreements.
“Relevant Assets” has the meaning set forth in the Lease and Access Agreements.
“Respondent” has the meaning set forth in Section 9.1(a).
“Special Damages” has the meaning set forth in Section 8.1.
“Standard Operating Practice” means such practices, methods, acts, techniques,
and standards as are in accordance with the normal and customary practices in
the industry and Applicable Laws, and consistent with the historical operation
of the Refinery Site by Lion.
“SUMF Assets” means the systems and facilities located at the Refinery Site that
are used in or necessary for the provision of the SUMF Items to Delek Logistics
pursuant to this Agreement. The SUMF Assets shall include any Connection
Facilities.
“SUMF Failure” has the meaning set forth in Section 3.1(b).
“SUMF Items” has the meaning set forth in the recitals.
“Term” has the meaning set forth in Section 10.1.
“Terminal and Tankage Lease and Access Agreement” has the meaning set forth in
the recitals.
“Third Party” means any Person other than Lion, Delek Logistics or their
respective Affiliates.
“Throughput Agreement” means the Throughput and Tankage Agreement (El Dorado
Terminal and Tankage) by and between Lion and Delek Logistics dated as of
February 10, 2014, as amended, supplemented or restated from time to time.
“Throughput and Rail Offloading Agreements” means the Throughput Agreement and
the Rail Offloading Agreement.
1.2    Interpretation. It is expressly agreed that this Agreement shall not be
construed against any Party, and no consideration shall be given or presumption
made, on the basis of who drafted this Agreement or any particular provision
hereof or who supplied the form of this

5

--------------------------------------------------------------------------------




Agreement. Each Party agrees that this Agreement has been purposefully drawn and
correctly reflects its understanding of the transaction that this Agreement
contemplates. In construing this Agreement:
(a)    unless otherwise specified, references to Articles and Sections are to
Articles and Sections of this Agreement;
(b)    examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;
(c)    the word “includes” and its derivatives means “includes, but is not
limited to” and corresponding derivative expressions;
(d)    a defined term has its defined meaning throughout this Agreement and each
Exhibit to this Agreement, regardless of whether it appears before or after the
place where it is defined;
(e)    each Exhibit to this Agreement is a part of this Agreement, but if there
is any conflict or inconsistency between the main body of this Agreement and any
Exhibit, the provisions of the main body of this Agreement shall prevail;
(f)    the term “cost” includes expense and the term “expense” includes cost;
(g)    the headings and titles herein are for convenience only and shall have no
significance in the interpretation hereof;
(h)    any reference to a statute, regulation or law shall include any amendment
thereof or any successor thereto and any rules and regulations promulgated
thereunder;
(i)    currency amounts referenced herein, unless otherwise specified, are in
U.S. Dollars;
(j)    unless the context otherwise requires, all references to time shall mean
time in Nashville, Tennessee;
(k)    whenever this Agreement refers to a number of days, such number shall
refer to calendar days unless Business Days are specified;
(l)    unless expressly provided otherwise, references herein to “consent” mean
the prior written consent of the Party at issue, not to be unreasonably
withheld, delayed or conditioned;
(m)    the singular number includes the plural and vice-versa, whenever the
context so requires; and
(n)    if a term is defined as one part of speech (such as a noun), it shall
have a corresponding meaning when used as another part of speech (such as a
verb).

6

--------------------------------------------------------------------------------




ARTICLE 2
RELATIONSHIP OF PARTIES
2.1    Rights and Obligations.
The Parties hereby enter into this Agreement for the purpose of setting forth
their respective rights and obligations relating to the provision by Lion of the
SUMF Items to Delek Logistics in connection with Delek Logistics’ ownership,
operation and maintenance of the Relevant Assets.
2.2    Nature of the Relationship.
(a)    Except as provided herein, this Agreement shall not in any manner limit
the Parties in carrying on their respective separate businesses or operations or
impose upon any Party a fiduciary duty vis-à-vis the other Party.
(b)    Lion and Delek Logistics recognize that portions of each of their
respective businesses and operations are conducted within the Refinery Site, and
that necessary interactions result from such proximity. The respective
businesses and operations of Lion and Delek Logistics will be managed and
conducted by them, as independent companies, and each may act and conduct its
business and operations independently wherever possible. Further, Lion and Delek
Logistics recognize their mutual responsibility to support the capability of
each other to continue to conduct their respective businesses and operations for
routine and non-routine activities (including, but not limited to, start-ups,
shut downs, turnarounds, emergencies and other infrequent events).
(c)    Notwithstanding the foregoing, nothing in this Agreement and no actions
taken by the Parties shall constitute a partnership, joint venture, association
or other co-operative entity among the Parties or authorize either Party to
represent or contract on behalf of the other Party. Lion, as the supplier of the
SUMF Items, is acting solely as an independent contractor and is not an agent of
Delek Logistics. The provision of the SUMF Items hereunder shall be under the
sole supervision, control and direction of Lion and not Delek Logistics.
(d)    Notwithstanding Delek Logistics’ obligation to maintain and operate the
Relevant Assets and Additional Improvements and comply with Applicable Law, Lion
and Delek Logistics acknowledge that Lion shall, as required by any applicable
Governmental Authorities, maintain air quality and other environmental permits
in its name. Consequently and also for the ease of administration, Lion shall
maintain in its name the air quality and other environmental permits and other
authorizations applicable to all, or part of, the Relevant Assets and Additional
Improvements and shall be responsible for making any reports or other
notifications to Governmental Authorities pursuant to such permits or Applicable
Laws; provided that upon Lion’s written request Delek Logistics shall apply for,
obtain and maintain any such permits in its name. Nothing in this Agreement
shall reduce Delek Logistics’ obligations under Applicable Laws with respect to
the Relevant Assets and Additional Improvements.

7

--------------------------------------------------------------------------------




ARTICLE 3
PROVISION OF SUMF ITEMS
3.1    Provision of SUMF Items.
(a)    During the Term of this Agreement, Lion shall make available and provide
to Delek Logistics, in accordance with the terms and conditions of this
Agreement, the SUMF Items described more fully on Exhibit A to this Agreement
for use by Delek Logistics and any of its Affiliates and agents in connection
with Delek Logistics’ ownership, operation and maintenance of the Relevant
Assets and any Additional Improvements.
(b)    If Delek Logistics reasonably believes in good faith that a SUMF Item
provided is not of the quality or quantity necessary to operate and maintain the
Relevant Assets and any Additional Improvements as currently operated and
maintained, Delek Logistics may deliver written notice of such claim. If Lion
does not reasonably satisfy Delek Logistics’ claim pursuant to the foregoing
sentence within 30 days after receipt of such notice (or if such claim is of a
nature that cannot be resolved within 30 days, if Lion does not commence to
satisfy such claim within 30 days after receipt of such notice and thereafter
diligently pursue satisfying such claim to completion), then Delek Logistics may
reject such SUMF Item and submit a proposal to Lion to reduce the amount of the
Annual Service Fee. If Lion refuses to reduce the Annual Service Fee, the
Dispute shall be resolved in accordance with the provisions of Article 9. If
Delek Logistics reasonably believes in good faith that a SUMF Item provided is
not of the quality or quantity necessary to prevent imminent damage to person or
property, or that such deficiency will cause Delek Logistics to cease operating
any tanks or rail offloading facilities on the Premises (a “SUMF Failure”), then
(i) Delek Logistics may obtain such SUMF Items as it reasonably deems necessary
to remedy such deficiency, and may offset the cost of the same against
subsequent Annual Service Fees or (ii) if Delek Logistics reasonably believes in
good faith that such SUMF Item cannot be obtained on commercially reasonable
terms, Delek Logistics will be entitled to liquidated damages from Lion in an
amount equal to any reductions in the Minimum Quarterly Throughput Payment (as
defined in the Rail Offloading Agreement) pursuant to Section 9(b) of the Rail
Offloading Agreement caused by the SUMF Failure . Delek Logistics shall have the
right to access the Refinery Site to put such SUMF Items in service, so long as
the same does not materially interfere with Lion’s operation of the Refinery
Site.
(c)    Lion shall notify Delek Logistics as soon as practicable of any actual or
anticipated changes in the character of any SUMF Item or any actual or
anticipated interruptions, shut-downs, turnarounds or similar events that may
adversely affect the provision of any SUMF Item.
(d)    Lion shall provide all SUMF Items and perform all services hereunder in
accordance with Standard Operating Practice. The provision of all SUMF Items and
services hereunder shall be on a non-discriminatory basis comparable to that
provided or performed by Lion with respect to its own business at the Refinery
Site unless otherwise specified herein.

8

--------------------------------------------------------------------------------




3.2    Increased Quantities and Additional SUMF Items.
(a)    If subsequent to the date hereof increased quantities of any SUMF Item
are reasonably required by Delek Logistics in connection with its ownership,
operation or maintenance of the Relevant Assets or any Additional Improvements,
Lion shall use commercially reasonable efforts to provide such increased
quantities of such SUMF Item on the same terms and conditions set forth in
Exhibit A, so long as the provision of such increased quantities does not
interfere in any material respect with Lion’s operations at the Refinery Site or
require Lion to make a capital improvement to any SUMF Asset. If the provision
by Lion of increased quantities of any SUMF Item as requested by Delek Logistics
would require Lion to make such a capital improvement, then Delek Logistics may
submit a request to Lion pursuant to Section 6.1(a). The Annual Service Fee with
respect to increased quantities of any SUMF Item requested by Delek Logistics
may be increased in accordance with Article 4 of this Agreement. Notwithstanding
anything to the contrary herein, in the event that (i) Delek Logistics uses the
Relevant Assets to provide services to third parties, (ii) Delek Logistics’
provision of such third-party services results in a material increase of any
SUMF Item required by Delek Logistics, and (iii) provision of such SUMF Items is
available to Delek Logistics from third-party vendors on commercially reasonable
terms, then Lion may decline to provide such increased and additional SUMF Item.
Further, if, in Lion’s sole discretion, the provision of any SUMF Item by Lion
in connection with Delek Logistics’ provision of services to third parties could
expose Lion or Lion’s assets to environmental risk or liability, then Lion may
refuse to provide such SUMF Item in connection with Delek Logistics’ provision
of services to third parties.
(b)    If subsequent to the date hereof one or more additional SUMF Items not
specifically described herein, but which are being produced or utilized by Lion
or its Affiliates in the normal course of their operations at the Refinery Site
(“Additional SUMF Items”), are or become reasonably necessary to operate or
maintain the Relevant Assets and any Additional Improvements, Lion shall use
commercially reasonable efforts to provide such Additional SUMF Items on terms
and conditions consistent with the provision of the existing SUMF Items by Lion.
The Annual Service Fee with respect to such Additional SUMF Items may be
increased in accordance with Article 4 of this Agreement.
3.3    Use of SUMF Items. Delek Logistics agrees to utilize the SUMF Items
solely in connection with its ownership, operation and maintenance of the
Relevant Assets and any Additional Improvements so long as such use complies
with the terms of the Throughput and Rail Offloading Agreements; provided,
however, that no provision of this Agreement shall obligate Delek Logistics in
any way to utilize all or part of the SUMF Items.
3.4    SUMF Assets. Subject to Article 8, Lion shall be responsible for
operating and maintaining the SUMF Assets, at its sole cost and expense, in
accordance with Standard Operating Practice. Except for any capital improvement
project proposed by Delek Logistics under Article 6 or undertaken by Delek
Logistics under Article 5, Lion shall be responsible for all costs and expenses
of any capital improvements to, or acquisitions of additional, SUMF Assets. In
the event Lion fails to promptly make or commence and diligently prosecute any
repairs or replacements or maintenance required to be made by Lion to any SUMF
Assets under this Agreement, Delek Logistics at its

9

--------------------------------------------------------------------------------




option, after Lion’s failure to cure such default on or before 10 days after
notice to Lion, may make the repairs or replacements and perform the maintenance
for and on behalf of Lion, and may offset the cost thereof against the Annual
Service Fee coming due; provided, however, that if Delek Logistics reasonably
believes in good faith that such SUMF Asset cannot be repaired or replaced on
commercially reasonable terms, Delek Logistics will be entitled to liquidated
damages from Lion in an amount equal to any reductions in the Minimum Quarterly
Throughput Payment (as defined in the Rail Offloading Agreement) pursuant to
Section 9(b) of the Rail Offloading Agreement caused by the failure to repair or
replace such SUMF Asset. Notwithstanding the foregoing, if an emergency exists,
Delek Logistics may take reasonable steps to protect its property, and make the
repairs and replacements and perform the maintenance for and on behalf of Lion
without notice to Lion.
3.5    Access. The Lease and Access Agreements set forth the relative rights of
Delek Logistics and Lion with respect to (a) access by Delek Logistics to the
buildings and other assets owned or leased by Lion located at the Refinery Site
that are reasonably necessary for the operation of the Relevant Assets and any
Additional Improvements and (b) access by Lion to the Premises in order to
inspect, repair or maintain any SUMF Assets, and such section is incorporated
herein by reference.
ARTICLE 4
ANNUAL SERVICE FEE
4.1    Annual Service Fee; Monthly Payment. Within 30 days following the end of
each calendar month, Delek Logistics will pay Lion an amount (the “Monthly
Payment”) equal to the sum of (a) the product of (x) one-twelfth (1/12) and (y)
the aggregate of all fees set forth on Exhibit A (the “Annual Service Fee”) and
(b) the direct costs or good faith estimates thereof, without markup, of
electricity, gas, water and steam allocated to the Relevant Assets for the
provision by Lion and its Affiliates to Delek Logistics during such calendar
month of all the SUMF Items described in Exhibit A. The Monthly Payment for the
first month under the Term of this Agreement will be prorated based on the
number of days elapsed from the date of this Agreement through the last day of
the first calendar month and the number of days in such calendar month.
4.2    Increases in Annual Service Fee.
(a)    The Annual Service Fee shall be adjusted on July 1 of each calendar year
commencing on July 1, 2015, by an amount equal to the change rounded to four
decimal places of the Producers Price Index-Commodities-Finished Goods, (PPI),
et al. (“PPI”), produced by the U.S. Department of Labor, Bureaus of Labor
Statistics; provided that the Annual Service Fee shall never be increased by
more than 3% for any such calendar year. If the PPI index change is negative in
a given year then there will be no change in the Annual Service Fee. If the
above index is no longer published, the Parties shall negotiate in good faith to
agree on a new index that gives comparable protection against inflation and the
same method of adjustment for increases or decreases in the new index shall be
used to calculate increases or decreases in the Annual Service Fee. If Delek
Logistics and Lion are unable to agree, a new index will be determined by
arbitration in accordance with Section 9.1.

10

--------------------------------------------------------------------------------




(b)    Lion may also increase the Annual Service Fee for any calendar year by an
amount equal to the actual cost to Lion of providing increased quantities of any
SUMF Item or of providing any Additional SUMF Items pursuant to Section 3.2(a)
and Section 3.2(b) of this Agreement.
ARTICLE 5
CONNECTION FACILITIES
5.1    Connection Facilities.
(a)    Where necessary, Delek Logistics shall install or cause to be installed,
at the expense of Delek Logistics or Lion as mutually agreed, one or more
Connection Facilities, which shall be of a quality and type reasonably necessary
to establish appropriate interconnections between the Relevant Assets and the
SUMF Assets. The design of any necessary Connection Facilities shall be
submitted by Delek Logistics for review by Lion. Lion shall have 30 days in
which to notify Delek Logistics of any modifications that are necessary to
conform the design to Standard Operating Practices and to comply with
requirements of Governmental Authorities, otherwise Lion shall be deemed to have
approved such design.
(b)    Lion and Delek Logistics shall reasonably cooperate with one another with
respect to the installation, operation and maintenance of the Connection
Facilities so as to minimize any disruption to the operation of the Refinery
Site, the Relevant Assets and the SUMF Assets.
ARTICLE 6
CAPITAL IMPROVEMENTS
6.1    Capital Improvements Relating to Provision of SUMF Items.
(a)    Delek Logistics may submit from time to time to Lion written requests for
Lion to undertake capital improvement projects relating to the provision by Lion
of SUMF Items. Any such requests shall specify in reasonable detail the capital
improvements to be made, any permits that may be required, the estimated cost of
such capital improvements, any proposed changes to this Agreement, and any other
relevant information relating to such capital improvement project. Lion agrees
that it will consider in good faith any such request, but Lion shall have no
obligation to agree to undertake any such capital improvement project and may
reject any request by Delek Logistics. Lion shall provide Delek Logistics a
written explanation for the rejection of any request. If Lion agrees to
undertake any such capital improvement project, Delek Logistics shall be
responsible for all costs associated with such project, without duplication of
other amounts paid or payable by Delek Logistics under this Agreement,
including, without limitation: (i) the cost of completing the capital
improvements; (ii) Lion’s costs and expenses incurred in connection with such
project; and (iii) any increased costs of operation incurred or to be incurred
by Lion as a result of such project; provided, however, that if other Persons
receive any of the benefits of such capital improvement project, such other
Persons shall bear their respective pro rata shares of all costs associated with
such project (based upon and only to the extent of the relative benefits
received by them), and Delek Logistics’ costs with respect thereto shall be
reimbursed promptly by Lion as,

11

--------------------------------------------------------------------------------




when, if and to the extent savings are received or as, when, if and to the
extent the other Person utilizes such benefits.
(b)    If for any reason a capital improvement project relating to the provision
by Lion of SUMF Items is not completed pursuant to Section 6.1(a), and such
capital improvement project is in accordance with applicable required
engineering and regulatory standards, and the Parties agree that the capital
improvement project would not reasonably be expected to have a material adverse
impact on the operations or efficiency of the SUMF Assets or the provision of
the SUMF Items by Lion or result in any material additional unreimbursed costs
to Lion, then Delek Logistics may proceed with the construction of the capital
improvement project. Upon completion of construction, Delek Logistics shall be
the owner and operator of such capital improvement project. The Parties agree
that any capital improvement project constructed by Delek Logistics pursuant to
this Section 6.1(b) shall be treated as the separate property of Delek
Logistics. Lion shall reasonably cooperate with Delek Logistics in ensuring that
the capital improvement project shall operate as intended, subject to Delek
Logistics’ reimbursing Lion on a monthly basis for any incremental expenses as
determined by Lion in good faith.
ARTICLE 7
MONITORING COMMITTEE
7.1    Monitoring Committee.
(a)    Lion and Delek Logistics shall jointly establish a committee (the
“Monitoring Committee”) to review the performance of this Agreement and the
provision of SUMF Items hereunder in an effort to ensure the smooth and
efficient performance of this Agreement. The Monitoring Committee shall be
comprised of one representative from Lion and one representative from Delek
Logistics. In addition, other representatives that such Parties may reasonably
require shall report to, and attend meetings of, the Monitoring Committee.
(b)    The Monitoring Committee shall meet, either in person, by telephone, or
other means mutually acceptable to the members of the Monitoring Committee,
within three months of the date of this Agreement and thereafter no less than
once every six months throughout the Term (other than where the Parties agree
that such a periodic meeting is not necessary) and as otherwise reasonably
requested by a Party.
(c)    The Monitoring Committee shall endeavor in good faith to resolve issues
raised by either of the Parties in respect of the performance of this Agreement
and the provision of any SUMF Item hereunder. The Monitoring Committee shall
review the performance of the Parties in the provision and receipt of SUMF Items
under this Agreement and shall consider any proposed improvement plans.
(d)    The Monitoring Committee shall have the authority to develop
modifications or amendments to the Exhibits to this Agreement on behalf of the
Parties; provided, however, to become effective any such modifications or
amendments must be in writing and be duly signed by the Parties. The Monitoring
Committee shall, as needed to carry out its duties under this Article 7, develop
mutually agreed protocols and administrative procedures.

12

--------------------------------------------------------------------------------




ARTICLE 8
LIABILITY AND INDEMNIFICATION
8.1    Limitation of Liability. Other than as provided in the Purchase
Agreements or the Omnibus Agreement, neither Party shall be liable or
responsible to the other Party or such other Party’s affiliated Persons for any
consequential, punitive, special or exemplary damages, or for loss of profits or
revenues (collectively referred to as “Special Damages”) incurred by such Party
or its affiliated Persons that arise out of or relate to this Agreement,
regardless of whether any such claim arises under or results from contract,
tort, or strict liability; provided that the foregoing limitation is not
intended and shall not affect liability for liquidated damages under Section
3.1(b) and Section 3.4 or for Special Damages imposed in favor of Third Parties.
8.2    Indemnification.
(a)    Delek Logistics shall defend, indemnify and hold harmless Lion, its
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Lion Indemnitees”) from and against any Liabilities directly
or indirectly arising out of (i) any breach by Delek Logistics of any covenant
or agreement contained herein or made in connection herewith or any
representation or warranty of Delek Logistics made herein or in connection
herewith proving to be false or misleading, (ii) any failure by Delek Logistics,
its Affiliates or any of their respective employees, representatives, agents or
contractors to comply with or observe any Applicable Law or (iii) any acts or
omissions of Delek Logistics and its Affiliates in connection with the
performance of Delek Logistics’ obligations under this Agreement; provided,
however, Delek Logistics shall not have any obligation to indemnify the Lion
Indemnitees for any Liabilities under (iii) to the extent resulting from or
arising out of the willful misconduct or gross negligence of any of the Lion
Indemnitees. Notwithstanding the foregoing, Delek Logistics’ liability to the
Lion Indemnitees pursuant to this Section 8.2(a) shall be net of any insurance
proceeds actually received by the Lion Indemnitee from any Third Party with
respect to or on account of the damage or injury which is the subject of the
indemnification claim. Lion agrees that it shall, and shall cause the other Lion
Indemnitees to, (i) use all commercially reasonable efforts to pursue the
collection of all insurance proceeds to which any of the Lion Indemnitees are
entitled with respect to or on account of any such damage or injury, (ii) notify
Delek Logistics of all potential claims against any Third Party for any such
insurance proceeds, and (iii) keep Delek Logistics fully informed of the efforts
of the Lion Indemnitees in pursuing collection of such insurance proceeds.
(b)    Lion shall defend, indemnify and hold harmless Delek Logistics, its
Affiliates, and their respective directors, officers, employees,
representatives, agents, contractors, successors and permitted assigns
(collectively, the “Delek Logistics Indemnitees”) from and against any
Liabilities directly or indirectly arising out of (i) any breach by Lion of any
covenant or agreement contained herein or made in connection herewith or any
representation or warranty of Lion made herein or in connection herewith proving
to be false or misleading, (ii) any failure by Lion, its Affiliates or any of
their respective employees, representatives, agents or contractors to comply
with or observe any Applicable Law or (iii) any acts or omissions of Lion and
its Affiliates in connection with the performance of Lion’s obligations under
this Agreement; provided, however,

13

--------------------------------------------------------------------------------




Lion shall not have any obligation to indemnify the Delek Logistics Indemnitees
for any Liabilities (x) under (i) and (iii) to the extent liquidated damages
were paid by Lion therefor under Section 3.1(b) or Section 3.4 and (y) under
(iii) to the extent resulting from or arising out of the willful misconduct or
gross negligence of any of the Delek Logistics Indemnitees. Notwithstanding the
foregoing, Lion’s liability to the Delek Logistics Indemnitees pursuant to this
Section 8.2(b) shall be net of any insurance proceeds actually received by the
Delek Logistics Indemnitees or any of their respective Affiliates from any Third
Party with respect to or on account of the damage or injury which is the subject
of the indemnification claim. Delek Logistics agrees that it shall, and shall
cause the other Delek Logistics Indemnitees to, (i) use all commercially
reasonable efforts to pursue the collection of all insurance proceeds to which
any of the Delek Logistics Indemnitees are entitled with respect to or on
account of any such damage or injury, (ii) notify Lion of all potential claims
against any Third Party for any such insurance proceeds, and (iii) keep Lion
fully informed of the efforts of the Delek Logistics Indemnitees in pursuing
collection of such insurance proceeds.
(c)    THE FOREGOING INDEMNITIES ARE INTENDED TO BE ENFORCEABLE AGAINST THE
PARTIES IN ACCORDANCE WITH THE EXPRESS TERMS AND SCOPE THEREOF NOTWITHSTANDING
ANY EXPRESS NEGLIGENCE RULE OR ANY SIMILAR DIRECTIVE THAT WOULD PROHIBIT OR
OTHERWISE LIMIT INDEMNITIES BECAUSE OF THE SOLE, CONCURRENT, ACTIVE OR PASSIVE
NEGLIGENCE, STRICT LIABILITY OR FAULT OF ANY OF THE INDEMNIFIED PARTIES
(EXCLUDING, IN THE CASE OF SECTION 8.2(a)(iii) AND SECTION 8.2(b)(iii), GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT).
8.3    Specific Performance. Notwithstanding anything to the contrary contained
in this Agreement, including this Article 8, each Party shall be entitled to
specific performance of the obligations of the other Party under this Agreement.
8.4    Survival. The provisions of this Article 8 shall survive the termination
of this Agreement.
8.5    Ancillary Agreements. The Ancillary Agreements contain additional
indemnity provisions. The indemnities contained in this Article 8 are in
addition to and not in lieu of the indemnity provisions contained in the
Ancillary Agreements. Any indemnification obligation of Lion to the Delek
Logistics Indemnitees on the one hand, or Delek Logistics to the Lion
Indemnitees on the other hand, pursuant to this Article 8 shall be reduced by an
amount equal to any indemnification recovery by such Indemnitees pursuant to the
other Ancillary Agreements to the extent that such other indemnification
recovery arises out of the same event or circumstance giving rise to the
indemnification obligation of Lion or Delek Logistics, respectively, hereunder.
ARTICLE 9
DISPUTE RESOLUTION
9.1    Dispute Resolution.
(a)    Any and all Disputes shall be resolved through the use of binding
arbitration using three arbitrators, in accordance with the Commercial
Arbitration Rules of the American

14

--------------------------------------------------------------------------------




Arbitration Association, as supplemented to the extent necessary to determine
any procedural appeal questions by the Federal Arbitration Act (Title 9 of the
United States Code). If there is any inconsistency between this Section 9.1 and
the Commercial Arbitration Rules or the Federal Arbitration Act, the terms of
this Section 9.1 will control the rights and obligations of the Parties.
Arbitration must be initiated within the time limits set forth in this
Agreement, or if no such limits apply, then within a reasonable time or the time
period allowed by the applicable statute of limitations. Arbitration may be
initiated by а Party (“Claimant”) serving written notice on the other Party
(“Respondent”) that the Claimant elects to refer the Dispute to binding
arbitration. Claimant’s notice initiating binding arbitration must identify the
arbitrator Claimant has appointed. The Respondent shall respond to Claimant
within 30 days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select а third arbitrator within 30
days after the second arbitrator has been appointed. The Claimant will pay the
compensation and expenses of the arbitrator named by or for it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
Lion, Delek Logistics or any of their Affiliates and (ii) have not less than
seven years experience in the energy industry. The hearing will be conducted in
Houston, Texas and commence within 30 days after the selection of the third
arbitrator. Lion, Delek Logistics and the arbitrators shall proceed diligently
and in good faith in order that the award may be made as promptly as possible.
Except as provided in the Federal Arbitration Act, the decision of the
arbitrators will be binding on and non-appealable by the Parties hereto. The
arbitrators shall have no right to grant or award Special Damages.
(b)    Pending resolution of any Dispute between the Parties, the Parties shall
continue to perform in good faith their respective obligations under this
Agreement based upon the last agreed performance demonstrated prior to the
Dispute.
(c)    Each Party shall, in addition to all rights provided herein or provided
by Law, be entitled to the remedies of specific performance and injunction to
enforce its rights hereunder.
ARTICLE 10
TERM AND TERMINATION
10.1    Term. This Agreement shall be in full force and effect on and from the
date hereof and shall continue for a term that is co-terminous with the Lease
and Access Agreements (the “Term”) such that if any Lease and Access Agreement
is terminated or expires for any reason, this Agreement shall also be deemed to
have terminated with respect to the portion of the Relevant Assets and any
Additional Improvements on the same date of the termination or expiration of
such Lease and Access Agreement.
10.2    Termination by Lion. Lion may, in addition to its other remedies,
terminate this Agreement as a whole in any one of the following circumstances:

15

--------------------------------------------------------------------------------




(a)    if a Bankruptcy Event occurs and is continuing in relation to Delek
Logistics or its Affiliates and Delek Logistics does not provide adequate
assurances to Lion within 30 days of the occurrence of the Bankruptcy Event that
Delek Logistics will continue to pay the Annual Service Fee and other charges on
the terms and conditions of this Agreement;
(b)    with no less than 30 days prior written notice following a decision by
Delek Logistics to discontinue the operation of all or substantially all of the
Relevant Assets and any Additional Improvements (other than for reasons of Force
Majeure); or
(c)    if Delek Logistics, without proper justification, fails to pay any
undisputed Annual Service Fee (or portion thereof) or other charge within 30
days of the date when such payment became due, and such failure continues
thereafter for a period of 30 days after written notice from Lion.
10.3    Effect of Termination.
(a)    Each Party shall use its reasonable commercial efforts to minimize any
adverse effect to the other Party resulting from the termination of the
rendering, in whole or in part, of any SUMF Item under this Agreement.
(b)    Within 60 days after termination of this Agreement in whole, Lion shall
provide Delek Logistics with a final accounting of the amount of (i) any Annual
Service Fee and other applicable charges due with respect to the period
beginning on January 1 of the calendar year in which the termination occurred
and ending on the effective date of the termination; and (ii) any unpaid and
undisputed Annual Service Fee and other applicable charges attributable to the
prior calendar year. If Delek Logistics agrees with the total amount shown on
the final accounting, Delek Logistics shall pay to Lion such amount within 30
days following the receipt of such final accounting. The Parties shall meet in
good faith to resolve any Dispute relating to the final accounting as
expeditiously as possible.
(c)    Any termination of this Agreement, either in whole or in part, and
termination of any individual SUMF Item shall be without prejudice to the
accrued rights, remedies and liabilities of the Parties at the time of such
termination and all provisions of this Agreement necessary for the full
enjoyment thereof shall survive termination for the period so necessary.
(d)    If there is a Dispute regarding the termination of this Agreement or a
SUMF Item under this Article 10, then no termination shall occur until 30 days
following resolution of the Dispute or by written agreement of the Parties.
ARTICLE 11
GENERAL PROVISIONS
11.1    Force Majeure. In the event that either Party is rendered unable, wholly
or in part, by a Force Majeure event to perform its obligations under this
Agreement, then upon the delivery by such Party of written notice and full
particulars of the Force Majeure event, including the approximate length of time
such Party reasonably believes in good faith such Force Majeure event

16

--------------------------------------------------------------------------------




will continue, within a reasonable time after the occurrence of the Force
Majeure event relied on, the obligations of the Parties (including payment), to
the extent they are affected by the Force Majeure event, shall be suspended for
the duration of any inability so caused. The cause of the Force Majeure event
shall so far as possible be remedied with all reasonable dispatch.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other financing, obtain credit or have adequate capacity or production (other
than for reasons of Force Majeure) shall not be regarded as Force Majeure
events.
11.2    Intellectual Property Rights. Neither this Agreement nor the performance
by either of the Parties of its duties hereunder shall operate to convey,
license or otherwise transfer from one Party to the other any patent, know-how,
trade secrets or other intellectual property rights. The copyright, property and
any other rights in any document or material supplied under this Agreement
shall, in the absence of any express provision to the contrary thereon, remain
with the disclosing Party.
11.3    Notices. All notices, requests, demands, and other communications
hereunder will be in writing and will be deemed to have been duly given upon
confirmation of actual delivery thereof: (a) by transmission by facsimile or
hand delivery; (b) mailed via the official governmental mail system, sent first
class, postage pre-paid, via certified or registered mail, with a return receipt
requested; (c) mailed by an internationally recognized overnight express mail
service such as FedEx, UPS, or DHL Worldwide; or (d) by e-mail. All notices will
be addressed to the Parties at the respective addresses as follows:
If to Lion, to:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No: (615) 435-1271


with a copy, which shall not constitute notice, to:
Lion Oil Company
c/o Delek US Holdings, Inc.
7102 Commerce Way
Brentwood, TN 37027
Attn: President
Telecopy No: (615) 435-1271


If to Delek Logistics, to:


Delek Logistics Operating, LLC

17

--------------------------------------------------------------------------------




c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: General Counsel
Telecopy No.: (615) 435-1271


with a copy, which shall not constitute notice, to:


Delek Logistics Operating, LLC
c/o Delek Logistics GP, LLC
7102 Commerce Way
Brentwood, TN 37027
Attn: Chief Executive Officer
Telecopy No.: (615) 435-1271


or to such other address or to such other person as either Party will have last
designated by notice to the other Party.
11.4    Severability. Whenever possible, each provision of this Agreement will
be interpreted in such manner as to be valid and effective under Applicable Law,
but if any provision of this Agreement or the application of any such provision
to any person or circumstance will be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision hereof, and the Parties
will negotiate in good faith with a view to substitute for such provision a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid, illegal or
unenforceable provision.
11.5    Entire Agreement. This Agreement, together with the Ancillary
Agreements, constitutes the entire agreement among the Parties pertaining to the
subject matter hereof and supersedes all prior agreements and understandings of
the Parties in connection therewith.
11.6    Modification; Waiver. This Agreement may be terminated, amended or
modified only by a written instrument executed by the Parties. Any of the terms
and conditions of this Agreement may be waived in writing at any time by the
Party entitled to the benefits thereof. No waiver of any of the terms and
conditions of this Agreement, or any breach thereof, will be effective unless in
writing signed by a duly authorized individual on behalf of the Party against
which the waiver is sought to be enforced. No waiver of any term or condition or
of any breach of this Agreement will be deemed or will constitute a waiver of
any other term or condition or of any later breach (whether or not similar), nor
will such waiver constitute a continuing waiver unless otherwise expressly
provided.
11.7    Incorporation by Reference. The exhibits attached hereto and referred to
herein are hereby incorporated in and made a part of this Agreement as if set
forth in full herein.
11.8    Succession and Assignment. This Agreement may be assigned in connection
with, and subject to the terms and conditions set forth in Section 21(d) of the
Throughput Agreement and

18

--------------------------------------------------------------------------------




Section 16(c) of the Rail Offloading Agreement, which such terms and conditions
are incorporated herein by reference. Notwithstanding anything to the contrary
herein or in the Throughput and Rail Offloading Agreements, Lion may engage
third-party contractors to perform any of the services or actions Lion is
required to perform hereunder without Delek Logistics’ consent.
11.9    Confidentiality.
(a)    Obligations. Each Party shall use commercially reasonable efforts to
retain the other Party’s Confidential Information in confidence and not disclose
the same to any Third Party nor use the same, except as authorized by the
disclosing Party in writing or as expressly permitted in this Section 11.9. Each
Party further agrees to take the same care with the other Party’s Confidential
Information as it does with its own, but in no event less than a reasonable
degree of care.
(b)    Required Disclosure. Notwithstanding Section 11.9(a) above, if the
receiving Party becomes legally compelled to disclose the Confidential
Information by a court, Governmental Authority or Applicable Law, including the
rules and regulations of the Securities and Exchange Commission, or is required
to disclose pursuant to the rules and regulations of any national securities
exchange upon which the receiving Party or its parent entity is listed, any of
the disclosing Party’s Confidential Information, the receiving Party shall
promptly advise the disclosing Party of such requirement to disclose
Confidential Information as soon as the receiving Party becomes aware that such
a requirement to disclose might become effective, in order that, where possible,
the disclosing Party may seek a protective order or such other remedy as the
disclosing Party may consider appropriate in the circumstances. The receiving
Party shall disclose only that portion of the disclosing Party’s Confidential
Information that it is required to disclose and shall cooperate with the
disclosing Party in allowing the disclosing Party to obtain such protective
order or other relief.
(c)    Return of Information. Upon written request by the disclosing Party, all
of the disclosing Party’s Confidential Information in whatever form shall be
returned to the disclosing Party upon termination of this Agreement or destroyed
with destruction certified by the receiving Party, without the receiving Party
retaining copies thereof except that one copy of all such Confidential
Information may be retained by a Party’s legal department solely to the extent
that such Party is required to keep a copy of such Confidential Information
pursuant to Applicable Law, and the receiving Party shall be entitled to retain
any Confidential Information in the electronic form or stored on automatic
computer back-up archiving systems during the period such backup or archived
materials are retained under such Party’s customary procedures and policies;
provided, however, that any Confidential Information retained by the receiving
Party shall be maintained subject to confidentiality pursuant to the terms of
this Section 11.9, and such archived or back-up Confidential Information shall
not be accessed except as required by Applicable Law.
(d)    Receiving Party Personnel. The receiving Party will limit access to the
Confidential Information of the disclosing Party to those of its employees,
attorneys and contractors that have a need to know such information in order for
the receiving Party to exercise or perform its rights and obligations under this
Agreement (the “Receiving Party Personnel”). The Receiving Party Personnel who
have access to any Confidential Information of the disclosing Party will be made
aware of the confidentiality provision of this Agreement, and will be required
to abide by the

19

--------------------------------------------------------------------------------




terms thereof. Any third party contractors that are given access to Confidential
Information of a disclosing Party pursuant to the terms hereof shall be required
to sign a written agreement pursuant to which such Receiving Party Personnel
agree to be bound by the provisions of this Agreement, which written agreement
will expressly state that it is enforceable against such Receiving Party
Personnel by the disclosing Party.
(e)    Survival. The obligation of confidentiality under this Section 11.9 shall
survive the termination of this Agreement for a period of two years.
11.10    Audit and Inspection. During the Term, Lion and its duly authorized
agents and/or representatives, upon five Business Days’ prior written notice and
during normal working hours, shall have access to the accounting records and
other documents maintained by Delek Logistics, or any of Delek Logistics’
contractors and agents, which relate to this Agreement, and shall have the right
to audit such records at any reasonable time or times during the Term of this
Agreement and for a period of up to two years after termination of this
Agreement. The right to inspect or audit such records shall survive termination
of this Agreement for a period of two years following the end of the Term.
Lessee shall preserve, and shall cause all contractors or agents to preserve,
all of the aforesaid documents for a period of at least two years from the end
of the Term.
11.11    Binding Effect. This Agreement will be binding upon, and will inure to
the benefit of, the Parties and their respective successors, permitted assigns
and legal representatives.
11.12    No Third Party Beneficiaries. It is expressly understood that the
provisions of this Agreement do not impart enforceable rights in anyone who is
not a Party or successor or permitted assignee of a Party.
11.13    Governing Law. This Agreement shall be subject to and governed by the
laws of the State of Texas, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
11.14    Cooperation. The Parties acknowledge that they are entering into a
long-term arrangement in which the cooperation of both Parties will be required.
If, during the Term of this Agreement, changes in the operations, facilities or
methods of either Party will materially benefit a Party without detriment to the
other Party, the Parties commit to each other to make reasonable efforts to
cooperate and assist each other.
11.15    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
11.16    Recording. Upon the request of any Party, Delek Logistics and Lion
shall execute, acknowledge, deliver and record a “short form” memorandum of this
Agreement.

20

--------------------------------------------------------------------------------




11.17    Conflicts Between Agreements. In the event a conflict between the terms
and conditions contained in the Throughput Agreement or Rail Offloading
Agreement or the other Ancillary Agreements and this Agreement arises in
connection with any matter pertaining to the provision of the SUMF Items, the
terms and conditions contained in the Throughput Agreement or Rail Offloading
Agreement, as applicable, will govern. Nothing contained in this Agreement shall
be deemed to limit or restrict Delek Logistics’ rights to fully use and enjoy
the rights and benefits it has under the Purchase Agreements or the other
Ancillary Agreements.
11.18    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or portable document format (pdf)) for the
convenience of the Parties hereto, each of which counterparts will be deemed an
original, but all of which counterparts together will constitute one and the
same agreement.
[Remainder of page intentionally left blank]



21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned Parties have executed this Agreement as of
the date first written above.
LION OIL COMPANY
By: /s/ H. Pete Daily    
Name: H. Pete Daily    
Title: Executive Vice President    
By: /s/ Mark D. Smith        
Name: Mark D. Smith    
Title: Executive Vice President        


DELEK LOGISTICS OPERATING, LLC


By: /s/ Assaf Ginzburg    
Name: Assaf Ginzburg    
Title: Executive Vice President    
By: /s/ Avigal Soreq        
Name: Avigal Soreq    
Title: Vice President    



[Signature Page to Amended and Restated Site Services Agreement]

--------------------------------------------------------------------------------




Exhibit A
Lion will supply the services listed on this Exhibit A to Delek Logistics with
respect to Delek Logistics’ ownership, operation and maintenance of the Relevant
Assets, together with such additional services as the Parties may agree from
time to time. Delek Logistics will pay Lion the Annual Service Fee of $203,178
(such payment to be made in monthly installments) for these services.
•
Wastewater Processing — Provided that the Arkansas Department of Environmental
Quality (“ADEQ”) does not object, all waste water treatment will be supplied to
Delek Logistics by Lion from existing Refinery Site sources. This treatment
pertains to dock and sump materials generated during the normal course of
operations and includes sump generated waste materials. The Parties acknowledge
that ADEQ may impose pre-treatment standards on any waste waters Delek Logistics
releases to Lion for processing. If such pre-treatment standards are imposed,
Lion shall be responsible for ensuring that relevant Delek Logistics personnel
are adequately trained to comply with such standards and for submitting any
related and required reports with ADEQ. Delek Logistics will supply field data
to Lion to fulfill any such reporting requirements.

•
Fire and Emergency Protection — Lion will provide response support in the event
of an emergency. Lion will maintain the existing tank farm fire water and
emergency response system and any necessary improvements will be made by Lion.

•
Security — All security patrols, monitoring and surveillance will be provided to
Delek Logistics by Lion.

•
Utility Infrastructure — Subject to Section 4.1, all gas, water, steam and
electricity will be furnished by Lion for operation of all the Relevant Assets
within the Refinery Site.

•
Air Permit — Lion will retain the Relevant Assets on all applicable air permits
and will handle all agency reporting requirements. Delek Logistics will supply
field data to Lion necessary for Lion to fulfill its reporting requirements.

•
Solid / Hazardous Waste Processing — Under the provisions of the Resource
Conservation and Recovery Act (RCRA) Delek Logistics and Lion will be
co-generators of any solid / hazardous wastes that may be generated by Delek
Logistics at the contiguous facility. Any such wastes shipped under a hazardous
waste manifest will show Lion as the generator. Lion will be responsible for
ensuring that relevant Delek Logistics personnel are trained, as appropriate, to
comply with RCRA solid and hazardous waste requirements. Lion shall be liable
for any RCRA violations at the Refinery Site, unless such violations are caused
by the willful misconduct or gross negligence of Delek Logistics or its
employees or agents.


Exhibit A-1

--------------------------------------------------------------------------------




•
Spill Prevention Control and Countermeasures (SPCC) Plan — Lion will maintain
and update, as required, a facility-wide SPCC plan for operations at the
Refinery Site, clearly identifying those assets owned by each Party and their
resultant responsibilities. In addition, Lion shall be responsible for
inspecting and maintaining all secondary containment required under the SPCC
Plan.

•
IT Infrastructure — Delek Logistics will be entitled to access and use of all
necessary IT infrastructures for the operation of the Relevant Assets. Lion will
maintain all IT infrastructures.

•
Office Space — Lion will furnish necessary office space for any of Delek
Logistics’ employees, contractors or vendors.

•
Parking —Lion will provide parking for the personal vehicles of any of Delek
Logistics’ employees, contractors or vendors, Delek Logistics’ company-owned
vehicles, and auxiliary maintenance equipment.

•
Maintenance, Warehouse Storage and Shop — Lion will provide all warehouse
storage necessary to store maintenance and spare part inventories for Delek
Logistics’ exclusive use. These storage areas will be secured and controlled
separate from Lion’s warehouse operations.

•
Contract Maintenance Labor — Lion will provide maintenance labor to Delek
Logistics on an as-needed basis. Lion will charge Delek Logistics an agreed
hourly rate for the maintenance services.

•
Laydown Area — Lion will provide Delek Logistics an outdoor laydown area for
maintenance and project activities. The area will be separate from Lion’s
laydown area.

•
LDAR Monitoring and Reporting — Lion will provide to Delek Logistics services
necessary to perform leak detection, monitoring and reporting on all Relevant
Assets within the Refinery Site as required by Applicable Law and any applicable
consent decree. Lion will provide Delek Logistics with services, as needed, to
make any necessary repairs, as required, to equipment in light liquid and/or
gas/vapor service. Lion will charge Delek Logistics an agreed hourly rate for
the maintenance services. Lion’s and Delek Logistics’ employees will be included
in the refinery LDAR training program, which training program shall comply with
the Clean Air Act and any applicable consent decree. Lion will provide data to
Delek Logistics on all LDAR surveillance activities.

•
Process Safety Management (PSM) and Personal Safety — Lion will include all
Relevant Assets in it its integrated PSM and personal safety programs and
procedures. Lion will provide all necessary PSM and personal safety management
and administrative services. Delek Logistics will participate in all processes
necessary under PSM and personal safety programs in order to maintain
compliance. Lion shall


Exhibit A-2

--------------------------------------------------------------------------------




provide relevant Delek Logistics personnel with all required personal protective
equipment and shall pass onto Delek Logistics the cost of any such provided
equipment.
•
Telephones — Lion will provide all local and long distance telephone (land line
only) service.

•
Labor Matters – Lion will provide collective bargaining agreement / labor
administration.


Exhibit A-3